 
Exhibit 10.34


Magnitude Information Systems, Inc.
1250 Route 28, Suite 309
Branchburg, New Jersey 08876


June 27, 2008


Tell Capital, AG
Tellestrasse 21
CH-9000 St. Gallen
Switzerland


Attention: Mr. Ulrich Schuerch


Dear Mr. Schuerch:


This letter shall serve as an Engagement Agreement (the “Agreement”) pursuant to
which Magnitude Information Systems, Inc. (the '"Company", “we” or “us”) engages
Tell Capital AG (''Consultant") to render specified professional
shareholder/investor relations and senior business development services.


1. Engagement: The Company hereby engages Consultant, and Consultant agrees to
assist the Company to: (A) perform as the Company’s Shareholder/Investor
Relations Liaison between the Company and its European shareholders; (B) promote
the Company and its website to the public markets; (C) identify sources of
financing; (D) identify potential strategic partners, acquisition opportunities
and joint venture partners for the Company’s social networking website business.
The Consultant shall report directly to the Chief Executive Officer. In
addition, the Consultant shall render such services to the Company in other
areas as may be reasonably required by the Chief Executive Officer of the
Company from time to time as communicated in email or other written form.


2. Term: This Agreement shall commence on the date hereof, June 27, 2008 and
shall continue through June 26, 2009 (the "Term"). The Company can terminate
this Agreement, under certain circumstances for Cause, with 30-days written
notice. Termination for "Cause" shall mean termination of this Agreement because
Consultant (a) has engaged in fraudulent or criminal conduct in connection with
the performance of his duties hereunder which conduct materially and adversely
affects the Company, (b) admits to or has been convicted of a crime punishable
by imprisonment for more than one year, (c) has been disloyal to the Company by
assisting competitors of the Company or their associates to the disadvantage of
the Company by a breach of Section 7 or by otherwise actively assisting
competitors to the disadvantage of the Company.


3. Compensation: In consideration of the Consultant’s agreement to render the
services set forth herein and his commitment to provide such services, the
Company shall pay Consultant a signing fee of $48,000 upon the execution of this
Agreement. In further consideration for Consultant’s services rendered and to be
rendered during the term of this Agreement, Consultant shall receive the
following compensation:


(a) For his efforts with respect to his services hereunder described, Consultant
shall, for each month of the Term, receive (1) a stock grant of 1,000,000
restricted common shares, (2) a stock warrant to purchase 1,000,000 restricted
common shares, exercisable at $.05 per share, during a five-year exercise
period, with a “cashless” exercise provision (the “Warrants”), and (3) a payment
of $8,000;


 
 

--------------------------------------------------------------------------------

 


(b) In order to induce Consultant to render the services required under this
Agreement and to provide Consultant with assurances that during the period
identified below, the exercise price of the Warrants to be earned shall be equal
to the exercise prices of any Warrants that may be issued by the Company to any
third party following the date hereof and at any time during the remaining term
of this Agreement; accordingly, in the event the Company issues a common stock
purchase warrant to any third party during such period, at an exercise price
lower than that contained in the Warrants to be issued under this Agreement, the
Company shall notify the Consultant to return any Warrants issued under the
terms of this Agreement for cancellation and the Company shall issue new
Warrants in an equal amount to those cancelled, containing an exercise price
equal to the lower exercise price contained in the common stock purchase
warrants issued to any such third party.
 
4. Assignment: Consultant may not assign any of its rights, duties or
obligations under this Agreement without the prior written consent of the
Company.


5. Consultant Representations: Consultant agrees and represents: (a) that it is
an independent contractor and not an employee or agent of the Company and that
in acting pursuant to this engagement it will not legally bind or obligate the
Company in any manner whatsoever; and (b) that the execution and delivery of its
performance under this Agreement shall not violate or breech any agreement,
contract or obligation currently in existence between the Consultant and any
third party.


6. Reimbursement of Expenses. The Company will reimburse Consultant for all
pre-approved in writing reasonable, ordinary and necessary business expenses
incurred by him in the fulfillment of his duties hereunder upon presentation of
an itemized account of such expenditures, in accordance with Company practices
and pertinent IRS regulations.


7. Confidentiality and Non-Compete: Except as contemplated by the terms hereof
or as required by applicable law, Consultant shall keep confidential during the
Term and for a period of twenty-four months thereafter all non-public
information provided to Consultant by the Company, and shall not disclose such
information to any third party, other than such of Consultant’s partners,
employees and advisors as Consultant determines to have a need to know and shall
not use any such information for any purpose other than the purpose of
performing Consultant’s services for the Company as herein contemplated. In
addition, Consultant hereby agrees not to compete, either directly or indirectly
as a shareholder, employee or independent contractor of another company or
entity, with the Company in the field of social website business or solicit any
of the Company's customers or employees to leave the Company during the Term and
for a period of twenty-four months thereafter.


8. Short Position: During the term of this engagement and for a period of
twenty-four months thereafter, Consultant or its principals will not maintain a
net short position at any time in the Company's shares. This net position
includes freely trading shares and any preferred shares and warrants on an "as
converted" basis.


9. Assistants to Consultant: Should the Consultant, in Consultant's sole
discretion, deem it necessary to engage assistants, or third parties, to aid
Consultant in the performance of the Services, the parties agree that such
assistants are engaged solely by the Consultant, and that Consultant alone is
responsible for providing compensation for such assistants.


10. Agreement: This Agreement may not be amended or modified except in writing
and shall be deemed to have been made and delivered in the State of New York,
and this letter and the transactions contemplated hereby shall be governed as to
validity, interpretation, construction, effect, and in all other respects by the
internal laws of the State of New York. Any legal action or proceeding arising
out of or relating to this Agreement and/or the transactions contemplated hereby
shall be instituted exclusively in either the Supreme Court, New York County,
State of New York or in the United States District Court for the Southern
District of New York, and the parties hereby expressly submit to the personal
jurisdiction of said courts. Consultant acknowledges that a material part of the
consideration upon which the Company is relying to enter into this Agreement is
the Consultant’s promises made in Paragraph 7 and that if Consultant breached
such promise or promises the Company would suffer immediate and irreparable harm
of a unique nature that could not be determined in liquidated damages.
Accordingly, Consultant agrees that in the event he breaches or threatens to
breach any of these promises the Company may obtain an injunction against any
such breach or threat of breach in any one of the above identified New York
courts.


 
 

--------------------------------------------------------------------------------

 
11. Complete Agreement; Survival: This Agreement supercedes and replaces any and
all prior consulting agreements, oral or written, between the parties.


The parties hereby agree that their promises made in Paragraphs 7, 10 and 12
shall survive any termination of this Agreement.


12. Indemnification. The Consultant and the Company hereby agree to defend one
another and to indemnify each other from and against any liability of any nature
whatsoever that may arise out of or as a result of any material
misrepresentations or omissions made in connection with the services rendered
under the terms of this Agreement made by either the Consultant or the Company,
as the case may be (the “Indemnifying Party”). By this indemnification, the
Indemnifying Party shall pay, on demand, to the other party (the “Indemnified
Party”) any and all costs, expenses, judgments, fines, including reasonable
attorney’s fees, incurred during any administrative proceeding or legal process
instituted against either the Company or the Consultant whose material
allegations include a claim or claims that the Indemnifying Party made a
material misrepresentation or omission in connection with the conduct of the
services rendered under this Agreement.


If the foregoing correctly sets forth the understanding and agreements between
the Company and Consultant, Consultant shall indicate so by signing in the space
provided for that purpose below, whereupon this letter shall constitute a
binding agreement as of the date first above written.
This agreement is subject to approval by the Company's Board of Directors.




Magnitude Information Systems, Inc.



        By:      

--------------------------------------------------------------------------------

Edward L. Marney
   
President and CEO
     


       
Agreed to:
Consultant: tell Capital AG
 
   
   
    By:      

--------------------------------------------------------------------------------

Mr. Ulrich Schuerch

 
 
 

--------------------------------------------------------------------------------

 